Citation Nr: 0829226	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO. 05-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a fracture of the 
left navicular bone with nonunion and osteoarthritic changes 
involving the radial carpal articulation, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue of entitlement to a separate disability rating for 
sensory/motor impairment manifestations of the veteran's 
service-connected left wrist disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran's service-connected residuals of a fracture of 
the left navicular bone disability is productive of marked 
limitation of motion, pain, and loss of grip strength with no 
evidence of ankylosis or loss of use of the hand.

2. With resolution of the benefit of the doubt in the 
veteran's favor, the service-connected residuals of a 
fracture of the left navicular bone disability is productive 
of mild paralysis of the median nerve.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for fracture of the left navicular bone with nonunion 
and osteoarthritic changes involving the radial carpal 
articulation have not been met. 38 U.S.C.A. §§ 1155, 5013, 
5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5214, 5215 (2007).

2. The criteria for a separate rating of 10 percent for mild 
paralysis of the median nerve are met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8515 
(2007); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In January 2005, and June and December 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate increased rating and 
earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

The notice was not timely; however, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the March 2008 supplemental 
statement of the case after he received appropriate VCAA 
notice in the June and December 2007 VCAA letters. Thus, the 
Board finds that the essential fairness of the adjudication 
process was not affected by the VCAA timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

The Board finds that a reasonable person could be expected to 
understand from the notice what was needed in spite of the 
notice error as the veteran was clearly notified of the 
rating criteria for rating his disability in the June 2005 
statement of the case. Additionally, the Board finds that the 
essential fairness of the adjudication process was not 
affected by this error as the March 2008 supplemental 
statement of the case readjudicated the increased rating 
claim after the June 2005 statement of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and an appropriate VA medical examination. 




The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.
The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  


Fracture of the left navicular bone with non-union and 
osteoarthritic changes

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R §§ 4.40, 4.45 do not apply). Also, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's left wrist disability is currently rated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm. 38 C.F.R. § 4.71(a), Diagnostic Code 
5215. 10 percent is the maximum rating allowed under 
Diagnostic Code 5215. The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5214, 
which provides for higher ratings for favorable and 
unfavorable ankylosis of the wrist, to include a 30 percent 
rating for the major hand and a 20 percent rating for the 
minor hand for ankylosis of the wrist favorable in 20 to 30 
degrees dorsiflexion. 38 C.F.R. § 4.71(a), Diagnostic Code 
5214. 

The relevant competent evidence of record includes 2004 to 
2007 VA treatment records which reflect that the veteran 
complained of pain in his wrist and noted that he took 
medications to attempt to control the pain.

A February 2005 VA examination report shows that the veteran 
reported pain in his left wrist and use of an elastic wrist 
brace for support. On examination, the veteran's wrist had an 
obvious deformity with enlargement of the wrist on the 
dorsum. The wrist was tender on manipulation and there was 
limited range of motion. There was evidence of pain on motion 
and handgrip strength was minimal. X-ray images of the left 
wrist revealed marked abnormality of the left wrist with 
malalignment and degenerative changes. The diagnosis was 
traumatic arthritis of the left wrist.

A September 2007 VA examination report reflects that the 
veteran complained of pain and loss of range of motion in the 
left wrist. On physical examination, the veteran's left wrist 
had some bony deformity which was palpable. He had marked 
limitation of motion with pain on motion. He did not have 
loss of use of the left hand. There was a moderate degree of 
loss of grip strength. Marked arthritic changes were revealed 
on x-ray images. The examiner also noted that x-ray images 
revealed that the veteran's carpal lunate was not in the 
proper anatomic position and appeared to be subluxed. The 
impression was severe traumatic arthritis, left wrist. The 
examiner noted that the veteran had very limited use with 
regard to his left wrist.

The competent evidence of record reveals that the veteran has 
a severe left wrist disability; however, the veteran's 
current 10 percent disability rating is the highest 
disability rating available under Diagnostic Code 5215. 
Diagnostic Code 5214 also applies to wrist disabilities; 
however a disability rating in excess of 10 percent is only 
warranted under this Diagnostic Code when there is ankylosis 
of the joint. As the competent evidence of record does not 
show that the veteran has any ankylosis of the wrist joint, a 
higher disability rating is not warranted under Diagnostic 
Code 5214.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra and acknowledges that the February 2005 and 
September 2007 VA examination reports show pain on motion. 
However, additional compensation is not warranted under these 
provisions because the current rating of 10 percent for each 
wrist is the maximum evaluation allowed for limitation of 
motion of a wrist. See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In summary, the veteran's left wrist disability is not 
manifested by symptomatology which more closely approximates 
the criteria for a disability rating in excess of 10 percent. 

Separate rating for mild paralysis of the median nerve

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.

The competent evidence of record includes a December 2007 VA 
examination report which shows that there were findings of 
carpal tunnel syndrome of the left wrist with mild sensory 
loss and muscle weakness which overlay the veteran's rather 
severe peripheral neuropathy. The examiner noted that Nerve 
Conduction Velocity testing revealed severe generalized 
demyelinating sensorimotor polyneuropathy but that the distal 
median latency delay was not sufficiently different from the 
ulnar to be able to make a diagnosis of carpal tunnel 
syndrome. The examiner concluded that there was clinical 
evidence of carpal tunnel syndrome that could result from the 
veteran's service-connected left wrist disability but that 
the bulk of the veteran's deficit is related to his 
nonservice-connected polyneuropathy. The examiner estimated 
that there might be mild additional impairment of the 
veteran's left hand motor/sensory function that is related to 
his service-connected left wrist disability.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Applying Esteban in this matter, the December 2007 VA 
examination report indicates that the veteran has 
sensory/motor function impairment in addition to orthopedic 
impairment as part of his service-connected disability. 

The December 2007 VA examination report reflects that the 
veteran has nonservice-connected polyneuropathy which affects 
his left hand. When assessing the degree of impairment 
resulting from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided." 38 C.F.R. § 4.14 (2006). 
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non- 
service connected disability], VA regulations at 38 C.F.R. § 
3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition." 61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Accordingly, a separate 10 percent disability rating will be 
granted under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for 
mild paralysis of the median nerve. 


ORDER

A disability rating in excess of 10 percent for the veteran's 
service-connected fracture of the left navicular bone with 
nonunion and osteoarthritic changes involving the radial 
carpal articulation is denied.

A separate disability rating of 10 percent for mild paralysis 
of the median nerve is granted.


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


